DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed June 23, 2022 has been entered.
Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al. (US 6,288,216) in view of Ngapo et al. (“Capillary gel electrophoresis versus SDS PAGE of exudate from fresh pork” in Meat Science, 53 (1999), pp. 145-148).
Regarding claims 1, 2, 4-9, 11-14, Hultin et al. disclose a process for recovering protein  from an animal muscle source of protein and the resulting protein composition wherein the process comprises the steps of: (a) mixing a particulate form of the animal tissue with an acidic aqueous liquid having a pH between about 2.5 and 3.5 to produce a protein rich solution; and (b) raising the pH of the recovered supernatant (wherein the supernatant comprises solubilized myofibrillar and sarcoplasmic proteins – see C3/L44-63) to between about 5.0 and about 5.5 to recover a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle tissue proteins (Abstract, Figure 4, C1/L11-13, C3/L44-C4/L9, C4/L21-46).  Hultin et al. disclose an optional, preliminary step of homogenizing the animal muscle (i.e. no need for a homogenization step -C4/L66-C5/L2).
While Hultin et al. disclose a process for recovering protein from a muscle source, the reference is silent with respect to purge. 
Ngapo et al. teach exudate (i.e. purge) obtained from fresh meat is known to comprise both sarcoplasmic and myofibrillar proteins (Abstract, p. 147/Table 1).  Ngapo et al. teach that the exudate is mainly sarcoplasmic in origin (p. 147/3. Results and discussion).
Hultin et al. and Ngapo et al. are combinable because they are concerned with the same field of endeavor, namely, proteins from animal meat.  Given Hultin et al. teach a process of recovering protein from an animal muscle source of protein, since Ngapo et al. teach an animal muscle source of protein, i.e. purge, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of Hultin et al. to a quantity of purge comprising sarcoplasmic and myofibrillar proteins to recover the proteins.
Given Hultin et al. disclose recovery of a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle proteins from a low  value meat product, since Hultin et al. disclose a recovery process substantially similar to that presently claimed, one of ordinary skill in the art would be motivated to try using similar low value meat sources for the process, including exudate, as taught by Ngapo, and would expect yields as presently claimed.
Regarding claims 3 and 10, modified Hultin et al. disclose all of the claim limitations as set forth above.  While Hultin et al. disclose that suitable animal protein sources or animal muscle tissue include fish, chicken, beef or lamb (C8/L49-54), the reference is silent with respect to pork.  However, absent evidence to the contrary, given Hultin et al. disclose a process directed to isolating a protein component of animal muscle tissue generally, it would have been obvious to one of ordinary skill in the art to have used any animal protein source, including pork, and arrive at the present invention.     
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
Applicants explain “Hultin describes a starting material that is a particulate muscle, in which the protein is comprised primarily of myofibrillar protein.”  Applicants also notes “the step described as recovering the sarcoplasmic protein; it does not teach nay conditions that would change the characteristics of the sarcoplasmic protein.”  Applicants argue “[p]ersons of ordinary skill in the art would distinguish the presently claimed process from that described in Hultin.  In particular, Applicants submit “skilled persons would understand when the purge is pressed out of ground muscle and separated from the lipid and under the conditions described in Hultin, the proteins remain in soluble form throughout the process.”
In Hultin et al. the protein does not stay soluble throughout the process.  In step (b) the pH of the recovered supernatant (wherein the supernatant comprises solubilized myofibrillar and sarcoplasmic proteins – see C3/L44-63) to between about 5.0 and about 5.5 to recover a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle tissue proteins (Abstract, Figure 4, C1/L11-13, C3/L44-C4/L9, C4/L21-46).  
Applicants explain “[i]n contrast, the starting material of the present invention is non-particulate purge, which is understood by persons of ordinary skill in the art as material comprised predominately of sarcoplasmic protein that is commonly thought to be less functional.”  Applicants submit “Hultin does not teach or suggest transforming liquid purge to a solid, where the animal muscle tissue contains predominately sarcoplasmic proteins, nor does Hultin teach or suggest the requisite conditions.”
While Hultin et al. disclose a process for recovering protein from a muscle source, the reference is silent with respect to purge. 
Ngapo et al. teach exudate (i.e. purge) obtained from fresh meat is known to comprise both sarcoplasmic and myofibrillar proteins (Abstract, p. 147/Table 1).  Ngapo et al. teach that the exudate is mainly sarcoplasmic in origin (p. 147/3. Results and discussion).
Hultin et al. and Ngapo et al. are combinable because they are concerned with the same field of endeavor, namely, proteins from animal meat.  Given Hultin et al. teach a process of recovering protein from an animal muscle source of protein, since Ngapo et al. teach an animal muscle source of protein, i.e. purge, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of Hultin et al. to a quantity of purge comprising sarcoplasmic and myofibrillar proteins to recover the proteins.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759